                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


ROBERT TAYLOR, JR., ET AL                                  CIVIL ACTION

v.                                                         NO. 17-7668
                                                           c/w 18-5739 *

DENKA PERFORMANCE ELASTOMER LLC, ET AL                     SECTION "F"


                            ORDER AND REASONS

     Before the Court is the plaintiff’s motion to remand on the

ground   that   the    Court   lacks   subject    matter     jurisdiction.

Additionally,   the     plaintiff   requests     reasonable     costs      and

attorney's fees incurred as a result of the removal, under 28

U.S.C. § 1447(c). For the following reasons the motion, as to

remand, is GRANTED, and the request for costs and fees is DENIED.

                               Background

     This environmental tort litigation arises from the production

of neoprene, which allegedly exposes those living in the vicinity

of the manufacturing plant to concentrated levels of chloroprene

well above the upper limit of acceptable risk, resulting in a risk

of cancer more than 800 times the national average.                Several

residents living in what environmentalists and the media have




*This order applies to Lydia Gerard v. Denka Performance
Elastomer LLC, Civil Action No. 18-5739.
                                1
dubbed “Cancer Alley” filed this lawsuit seeking injunctive relief

in the form of abatement of chloroprene releases from their

industrial neighbor, the Pontchartrain Works facility, the only

facility in the United States still manufacturing a synthetic

rubber called neoprene, which is made from chloroprene, and which

the Environmental Protection Agency has classified as a “likely

human carcinogen.”

      The plaintiff in the present motion, Lydia Gerard, is a

resident of Reserve, Louisiana. On April 10, 2018, the plaintiff

filed a petition for damages in the 40th Judicial District Court

for St. John the Baptist Parish in which she seeks damages from

defendants Denka Performance Elastomer LLC (“DPE”) and E.I. du

Pont de Nemours and Company (“DuPont”) caused by their alleged

excessive emissions of chloroprene. With her petition for damages,

the   plaintiff      filed   a   binding   pre-removal   stipulation

(“stipulation”) which stipulated, inter alia, that she would not

accept or seek to recover any portion of a judgment or award in

excess of $50,000.

      On June 8, 2018, DuPont filed its notice of removal to this

Court based on diversity of citizenship jurisdiction under 28

U.S.C. § 1332(a). DPE consented and the matter was consolidated

with Taylor et al v. Denka Performance Elastomer et al, Civil



                                   2
Action No. 17-7668. The plaintiff now moves to remand her lawsuit

back to state court.

                                I.

     Once a case has been removed, the removing party bears the

burden of proving that the court has jurisdiction to hear the case.

Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir. 1993).

Should there be any doubt as to the propriety of removal, it should

resolved in favor of remand. Gutierrez v. Flores, 543 F.3d 248,

251 (5th Cir. 2008). If the matter is removed based on diversity

of citizenship, the amount in controversy must exceed $75,000.00,

complete diversity must exist, and “none of the parties in interest

properly joined and served as defendants is a citizen of the State

in which such action is brought.” 28 U.S.C. § 1441(b).

     The parties do not dispute that complete diversity exists in

this matter and, thus, the only question presented is whether the

plaintiff’s stipulation is sufficiently binding to limit her total

recovery to an amount less than $75,000.00.

     Under Louisiana law, plaintiffs in state courts may not plead

a specific value of damages. La. Code Civ. P. 893. So, if a case

filed in a Louisiana state court is removed to federal court on

the basis of diversity, the removing defendant must prove by a

preponderance of the evidence that the amount in controversy

exceeds $75,000.00. De Aguilar v. Boeing Co., 47 F.3d 1404, 1412
                                3
(5th Cir. 1995). A defendant may meet this burden by showing that

it is facially apparent that the amount in controversy exceeds

$75,000.00. Id.; See Williams v. Axial Corp., No. 2:15-cv-440,

2015 WL 5638080, at *2 (W.D. La. Sept. 24, 2015).

     If a defendant meets this burden, remand is still proper if

the plaintiff demonstrates to a “legal certainty” that its recovery

will not exceed the jurisdictional amount. De Aguilar, 47 F.3d at

1412. A plaintiff may meet this burden by citing in her petition

to a state law that limits recovery above a certain amount, or,

absent such a statute, a plaintiff may file a binding stipulation

or affidavit about the damages value. Id. A plaintiff’s filing

after the defendant has removed the case is irrelevant. Id. (citing

In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (per curiam).

                                     II.

     The plaintiff moves to remand the action to state court on

the grounds that this Court lacks subject matter jurisdiction under

28 U.S.C. § 1332(a). Specifically, the plaintiff contends that

because   she   filed   with   her   petition   a   binding   pre-removal

stipulation which waives her rights to any damages in excess of

$50,000.00, the amount in controversy will not, and does not,

exceed $75,000.00. The plaintiff adds that the stipulation is broad

and candidly renounces “any right to enforce or collect any

judgment or award in excess of $50,000.00.” She contends that her
                                      4
language “enforce . . . any judgment” necessarily includes a

judgment for injunctive relief, should that injunctive relief be

valued in excess of $50,000.00.

     The   defendants   counter   that   the   Court   has   jurisdiction

because the stipulation only applies to damages and not equitable

relief. The defendants contend that the plaintiff ignores the value

of injunctive relief a court may award and the value of such

injunctive relief places the amount in controversy above the

$75,000.00 jurisdictional minimum.

     Here, the plaintiff attached her damages stipulation to her

state court petition and filed before the defendants filed their

notice of removal. Thus, if the plaintiff can establish to a legal

certainty that her total recovery is less than $75,000.00, the

analysis ends, and the case must be remanded.

     First, the Court considers whether the plaintiff’s claim is

one for monetary damages, injunctive relief, or both. In her prayer

for relief, the plaintiff requests:

          a) All damages as are just and reasonable under the
     circumstances, including but not limited to the compensation
     for reasonable and justified fear of cancer due to chloroprene
     exposure;

          b) Judicial interest from the date of the judicial
     demand;

          c) Such other and further relief which the Court deems
     necessary and proper at law and in equity and that may be


                                   5
     just and reasonable under the circumstances of this matter;
     but as Plaintiff has stipulated,

          d) The value of Plaintiff’s claims is less than
     $50,000.00, including penalties and attorney fees, but
     exclusive of interest and costs. Plaintiff and undersigned
     counsel stipulate that they will not amend these pleadings to
     seek greater than $50,000.00, including penalties and
     attorney fees, but exclusive of interest and costs. Plaintiff
     and undersigned counsel further stipulate that they renounce
     any right to enforce any judgment amount for Plaintiff’s
     claims over and above $50,000.00, exclusive of interest and
     costs.


The plain language of the petition demonstrates that the plaintiff

specifically requests both monetary damages and, if the Court deems

necessary and proper, injunctive relief. All limited in amount.

     The plaintiff contends that her stipulation is broad enough

and sufficiently binding to include limitations on both monetary

damages and injunctive relief in excess of $75,000.00. The Court

agrees. Clauses (a)-(c) of the plaintiff’s prayer for relief are

immediately followed by the limitation “as the Plaintiff has

stipulated,”   and    a    reference     in    clause     (d)   to   the    attached

stipulation.   This       statement,     therefore,       clarifies        that   her

requests for relief are to be limited by her stipulation.

     The defendants submit that the stipulation only applies to

compensatory   damages,      and   not       injunctive    relief,    because     it

explicitly states in paragraph one, “[t]he total monetary award

sought by Plaintiff . . . [does] not exceed the sum of $50,000.00,


                                         6
including penalties and attorneys’ fees.” The defendants ignore,

however, that paragraph four of the stipulation explicitly states

that the plaintiff “renounce[s] any right to enforce or collect

any judgment or award in excess of $50,000.00, including all

penalties and attorneys’ fees, but exclusive of interest and

costs.”    The    Court    is     satisfied     that    this    stipulation      is

sufficiently      broad    in   scope    and    binding    on    the    plaintiff,

restricting      her   from     collecting     any   judgment,       inclusive   of

injunctive       relief,      that   exceeds     a     value    of     $50,000.00.

Consequently, the Court finds that the plaintiff has established

to a legal certainly that the stipulation restricts recovery in

excess of the jurisdictional $75,000.00 amount in controversy.

                                        III.

     The plaintiff also requests reasonable costs and attorney's

fees incurred as a result of the removal, under 28 U.S.C. §

1447(c).

     The propriety of removal is central to the determination

whether to impose fees. See Miranti v. Lee, 3 F.3d 925, 928 (5th

Cir. 1993. The Supreme Court explained in Martin v. Franklin

Capital Corp., 126 S.Ct. 704, 711 (2005), that “the standard for

awarding fees should turn on the reasonableness of the removal.”

Absent unusual circumstances, courts may award attorney's fees

under § 1447(c) only where the removing party lacked an objectively
                                         7
reasonable   basis   for   seeking       removal.   Conversely,   when   an

objectively reasonable basis exists, fees should be denied. Id.

     It certainly does not appear that the defendants’ removal of

this suit was in bad faith. The defendants reasonably argued that

the plaintiff’s petition included the possibility of injunctive

relief and that the stipulation was not inclusive of that relief.

Although the Court disagrees, the Court is not persuaded that they

lacked an objectively reasonable basis for removal.

     Accordingly, IT IS ORDERED: that the plaintiff’s motion to

remand is GRANTED and the request for fees and costs is DENIED.

The case is hereby remanded to the 40th Judicial District Court

for St. John the Baptist Parish.



                     New Orleans, Louisiana, October , 2018



                                _____________________________
                                     MARTIN L. C. FELDMAN
                                 UNITED STATES DISTRICT JUDGE




                                     8
